DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to the Applicant Arguments/Remarks filed on 01/14/2022.
Claim 1-5, 8-12, 15-17, and 20-22 are rejected
Claims 6-7, 13-14, and 18-19 are objected.

Response to Arguments
Applicant's arguments filed on 01/14/2022, rejected under 35. U.S.C §103 have been fully considered but they are not persuasive. Applicants are arguing in substance the following:
Arguments to claims 1, and 8:
Lee in view of Walker does not discloses or suggest:
the request includes a representation of a first portion of the video content item being provided by the client device as evidence of having that the client device had access to at least the first portion of the video content item.
Response to the arguments of claims 1 and 8:
Lee [22], fig. 1 teaches that the user in selecting content to record at a PVR server 120 upon receiving and displaying the index that sent from the PVR server 120.  When the user selects a content in an index on user device, indicating that the user device had access at least a portion of the content to be recorded (e.g., title or ID).  The scheduled recording application may then submit the instructions for which contents (e.g., title or ID) to record to the PVR server 120 for implementation, wherein “which content” corresponds to “representation of a first portion of the video content”.  When the user uses the device to identify which content to be recorded, at least a portion the content had been already accessed by the user device (e.g., title or ID).  So that the user can select the content to instruct the as evidence of having that the client device had access to at least the first portion of the video content item.

Arguments to claim 18:
Lee in view of Walker does not discloses or suggest:
wherein the request includes a representation of a first portion of the video content item received by a client device.
Response to the arguments of claim 15:
As mentioned in the “response to the arguments of claims 1 and 8” above, the mobile device 110 receives the programming index data from the PVR server 120 and uses that programming index data to request the PVR server 102 to record the video for the mobile device 110.  The programming index data, as noted above, corresponds to the representation of a first portion of the video content item received by a client device.
For those reasons, the rejection is maintained.

Allowable Subject Matter
Claims 6-7, 13-14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As to claims 6-7 and 13-14, the prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
recording a second portion of the video content item, wherein the second portion of the video content item is non-contiguous with the first portion of the video content item;
generating a representation of the second portion of the video content item from the recorded second portion of the video content item; and
transmitting the representation of the second portion of the video content item as evidence that the client device had unencrypted access to the second portion of the video content item.

As to claims 18-19, the prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
receiving a second representation of a second portion of the video content item recorded by the client device, wherein the second portion of the video content item is noncontiguous with the first portion of the video content item;

determining that the client device had unencrypted access to at least the second portion of the video content item based on a comparison of the representation with a stored representation corresponding to the location of the second portion of the video content item within the video content item;
recording at least the second portion of the video content item based on the determination that the client device had unencrypted access to the second portion of the video content item; and
providing, using the hardware processor, the client device with access to playback at least the second portion of the video content item based on the determination that the client device had unencrypted access to the video content item.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-12, 15-17, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker (US 20120321278 A1) in view of Lee (US 20090298485 A1 A1).
As to claim 1, Walker teaches a method for receiving recorded content, the method comprising: 
transmitting, using a hardware processor, from a client device to a server, a request for the server to record a video content item ([0027], fig. 1, if it is a network recording request, the requesting device may transmit a recording request to the content server 106), wherein the request includes an identifier of a user account used to access the video content item and to which the client device is authenticated ([0027] The request may identify the requesting device and/or the account whose allocation is to be used to record the program (identifier…to which the client device is authenticated)); and
receiving, from the server and at a second client device associated with the user account, access to playback subsequent portions of the video content item in response to the request and based on the representation of the first portion of the video content item and based on the user account without transmitting another representation of a portion of the video content item ([0033] the server 106 may determine whether it has received a request from the user to view a previously-scheduled recording while the recording is in progress (playback subsequent portions of the video content item). The request to view, like the request to record, can be received in a variety of ways. For example, a user of the DVR 13 may access the server 106, view a listing of content that the user has recorded on the network storage 301, and choose a program for viewing; [0035] If the start position for the playback (the representation of the first portion of the video content item) happens to be in the DVR's temporary buffer 303, the server 106 can instruct the DVR 113 to begin reading the recorded program's contents from its temporary buffer 303 and playing back those contents to the user; [0039], fig. 3, stream the requested content from the network storage 301, e.g., from the user's allocation, to the DVR 113 or another device for playback (second client device associated with the user account).
Walker does not explicitly teach

Lee teaches
wherein the request includes a representation of a first portion of the video content item being provided by the client device as evidence of having that the client device had access to at least the first portion of the video content item ([0021], fig. 1, scheduled recording application 115 may then provide that received index to users of the mobile device 110 to facilitate the users in selecting an item for receiving and playing or for recording; [0022] upon receiving and displaying the index to the mobile device 110 user, the scheduled recording application 115 may facilitate the user in selecting content (representation of a first portion) to record at a PVR server 120).
Examiner note: Because the user select the content for the PVR server to record, it is indicated that the portion of the content has been accessed by the user.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Walker disclosure, the recorded content and the associated identifier to the remote server, as taught by Lee.  One would be motivated to do so for the mobile devices can download large volumes of content for later use because of storage limitations, due to the size of currently available storage media.	

As to claim 2, Walker and Lee teach the method of claim 1, Walker further teaches the method, further comprising: 
receiving an instruction to record the video content item ([0027] user initially a request to send to the server, wherein the request my identifies the requesting device and/or the account whose allocation is to be used to record the program, as well as an identification of the program to be recorded and any additional desired recording parameters (instruction to record));
recording the first portion of the video content item that has been received by the client device ([0029] When the time comes for a program to be recorded for a user, the server initiates the recording of the requested program, wherein [0027] the list of the programs are selected by the requesting device (has been received by the client device)).

As to claim 3, Walker and Lee teach the method of claim 1, Lee further teaches the method, further comprising 
generating the representation of the first portion of the video content item being provided by the client device ([0029] recording system 126 may include a plurality of storage media and may be configured to receive and store specific content, such as specific content identified by a user utilizing mobile device 110).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Walker disclosure, the recorded content and the associated identifier to the remote server, as taught by Lee.  One would be motivated to do so for the mobile devices can download large volumes of content for later use because of storage limitations, due to the size of currently available storage media.	

As to claim 4, Walker and Lee teach the method of claim 3, wherein Walker further teaches 
the representation of the first portion of the video content item is generated using at least an identifier of the client device the request may identify the requesting device and/or the account whose allocation is to be used to record the program).
Walker does not explicitly teach

Lee teaches
the representation of the first portion of the video content item is generated using at least information identifying the video content item, information identifying a location of the first portion within the video content item ([0024] the received content may be the content identified  (identifying the video content item), [0022] the scheduled recording application 115 may facilitate the mobile device 110 user requesting recording of the related discrete contents of the series at the different points in time (identifying a location of the first portion)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Walker disclosure, the recording identifier is generated for recording the content, as taught by Lee.  One would be motivated to do so to access of content items recorded on a recording device by a different, potentially remote, playback device so that it is more efficiently delivered to the playback device.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Walker disclosure, the content record is identifier, as taught by Lee.  One would be motivated to do so for remotely recording video content and obtaining that recorded content on a mobile device.	

As to claim 5, Walker and Lee teach the method of claim 3, Walker further teaches
the representation of the first portion of the video content item is generated by signing the first portion of the video content item with authentication data associated with the client device ([0027] the request may identify the requesting device and/or the account whose allocation is to be used to record the program (authentication data), as well as an identification of the program to be recorded and any additional desired recording parameters).

As to claim 8, Walker teaches a system for receiving recorded content, the system comprising: 
a hardware processor of a client device that:
transmits, from a client device to a server, a request for the server to record a video content item ([0027], fig. 1, if it is a network recording request, the requesting device may transmit a recording request to the content server 106), wherein the request includes an identifier of a user account used to access the video content item and to which the client device is authenticated ([0027] The request may identify the requesting device and/or the account whose allocation is to be used to record the program (identifier…to which the client device is authenticated)); and
receives, from the server and at a second client device associated with the user account, access to playback subsequent portions of the video content item in response to the request and based on the representation of the first portion of the video content item and based on the user account without transmitting another representation of a portion of the video content item ([0033] the server 106 may determine whether it has received a request from the user to view a previously-scheduled recording while the recording is in progress (playback subsequent portions of the video content item). The request to view, like the request to record, can be received in a variety of ways. For example, a user of the DVR 13 may access the server 106, view a listing of content that the user has recorded on the network storage 301, and choose a program for viewing; [0035] If the start position for the playback (the representation of the first portion of the video content item) happens to be in the DVR's temporary buffer 303, the server 106 can instruct the DVR 113 to begin reading the recorded program's contents from its temporary buffer 303 and playing back those contents to the user; [0039], fig. 3, stream the requested content from the network storage 301, e.g., from the user's allocation, to the DVR 113 or another device for playback (second client device associated with the user account)).
Walker does not explicitly teach
wherein the request includes a representation of a first portion of the video content item being provided by the client device as evidence of having that the client device had access to at least the first portion of the video content item.
Lee teaches
wherein the request includes a representation of a first portion of the video content item being provided by the client device as evidence of having that the client device had access to at least the first portion of the video content item ([0021], fig. 1, scheduled recording application 115 may then provide that received index to users of the mobile device 110 to facilitate the users in selecting an item for receiving and playing or for recording; [0022] upon receiving and displaying the index to the mobile device 110 user, the scheduled recording application 115 may facilitate the user in selecting content (representation of a first portion) to record at a PVR server 120).
Examiner note: Because the user select the content for the PVR server to record, it is indicated that the portion of the content has been accessed by the user.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Walker disclosure, the recorded content and the associated identifier to the remote server, as taught by Lee.  One would be motivated to do so for the mobile devices can download large volumes of content for later use because of storage limitations, due to the size of currently available storage media.

As to claim 9, Walker and Lee teach the system of claim 8, wherein Walker further teaches the hardware processor further:
([0027] user initially a request to send to the server, wherein the request my identifies the requesting device and/or the account whose allocation is to be used to record the program, as well as an identification of the program to be recorded and any additional desired recording parameters (instruction to record));
records the first portion of the video content item that has been received by the client device ([0029] When the time comes for a program to be recorded for a user, the server initiates the recording of the requested program, wherein [0027] the list of the programs are selected by the requesting device (has been received by the client device))..

As to claim 10, Walker and Lee teach the system of claim 8, wherein Lee further teaches 
the hardware processor further generates the representation of the first portion of the video content item being provided by the client device ([0029] recording system 126 may include a plurality of storage media and may be configured to receive and store specific content, such as specific content identified by a user utilizing mobile device 110).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Walker disclosure, the recorded content and the associated identifier to the remote server, as taught by Lee.  One would be motivated to do so for the mobile devices can download large volumes of content for later use because of storage limitations, due to the size of currently available storage media.

As to claim 11, Walker and Lee teach the system of claim 10, wherein Walker further teaches 
the representation of the first portion of the video content item is generated using at least an identifier of the client device (the request may identify the requesting device and/or the account whose allocation is to be used to record the program),

the representation of the first portion of the video content item is generated using at least the representation of the first portion of the video content item is generated using at least information identifying the video content item, information identifying a location of the first portion within the video content item.
Lee teaches
the representation of the first portion of the video content item is generated using at least the representation of the first portion of the video content item is generated using at least information identifying the video content item, information identifying a location of the first portion within the video content item ([0020] the identifier may identify the content item (identifying the video content item), recording length, start-time, end-time, channel identifier (identifying a location of the first portion)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Walker disclosure, the recording identifier is generated for recording the content, as taught by Civiletto.  One would be motivated to do so to access of content items recorded on a recording device by a different, potentially remote, playback device so that it is more efficiently delivered to the playback device.

As to claim 12, Walker and Lee teach the system of claim 10, wherein Walker further teaches 
the representation of the first portion of the video content item is generated by signing the first portion of the video content item with authentication data associated with the client device ([0027] the request may identify the requesting device and/or the account whose allocation is to be used to record the program (authentication data), as well as an identification of the program to be recorded and any additional desired recording parameters).

As to claim 15, Walker teaches a method for receiving recorded content, the method comprising: 
receiving, using a server including a hardware processor, a request for the server to record a video content item ([0027], fig. 1, if it is a network recording request, the requesting device may transmit a recording request to the content server 106), wherein the request includes an identifier of a user account used to access the video content item and to which the client device is authenticated; ([0027] The request may identify the requesting device and/or the account whose allocation is to be used to record the program (identifier…to which the client device is authenticated))
determining, using the hardware processor, that the client device had unencrypted access to at least the first portion of the video content item ([0033] a user of the DVR 13 may access the server 106, view a listing of content that the user has recorded on the network storage 301, and choose a program for viewing. The user may do this at any time, even if the program being recorded has not yet finished recording); and
providing, using the hardware processor, a second client device associated with the user account with access to playback subsequent portions of the video content item based on the determination that the client device had unencrypted access to the video content item and based on the user account ([0033] the server 106 may determine whether it has received a request from the user to view a previously-scheduled recording while the recording is in progress (playback subsequent portions of the video content item). The request to view, like the request to record, can be received in a variety of ways. For example, a user of the DVR 13 may access the server 106, view a listing of content that the user has recorded on the network storage 301, and choose a program for viewing; [0035] If the start position for the playback (the representation of the first portion of the video content item) happens to be in the DVR's temporary buffer 303, the server 106 can instruct the DVR 113 to begin reading the recorded program's contents from its temporary buffer 303 and playing back those contents to the user; [0039], fig. 3, stream the requested content from the network storage 301, e.g., from the user's allocation, to the DVR 113 or another device for playback (second client device associated with the user account)).
Walker does not explicitly teach
wherein the request includes a representation of a first portion of the video content item received by a client device.
Lee teaches 
wherein the request includes a representation of a first portion of the video content item received by a client device ([0024] the received content may be the content identified (identifying the video content item), [0022] the scheduled recording application 115 may facilitate the mobile device 110 user requesting recording of the related discrete contents of the series at the different points in time (identifying a location of the first portion)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Walker disclosure, the content record is identifier, as taught by Lee.  One would be motivated to do so for remotely recording video content and obtaining that recorded content on a mobile device.

As to claim 16, Walker and Lee teach the method of claim 15, Walker further teaches the method, further comprising 
determining a location of the first portion of the video content item within the video content item based on the representation of the first portion of the video content item, wherein the client device is determined to have unencrypted access to at least the first portion of the video content item based on a comparison of the representation with a stored representation corresponding to the location of the first portion of the video content item within the video content item ([0040] the server 106 can determine an amount of playback time that exists in the program between the current playback point (location) and the current live transmission, and compare that with a size limit of the temporary buffer 303).

As to claim 17, Walker and Lee teach the method of claim 15, Walker further teaches the method further comprising 
recording at least the first portion of the video content item for the client device based on the determination that the client device had unencrypted access to the first portion of the video content item ([0033] the server 106 may determine whether it has received a request from the user to view a previously-scheduled recording while the recording is in progress. The request to view, like the request to record, can be received in a variety of ways. For example, a user of the DVR 13 may access the server 106, view a listing of content (unencrypted access) that the user has recorded on the network storage 301, and choose a program for viewing).

As to claim 21, Walker and Lee teach the method of claim 15, wherein Walker further teaches
the representation of the first portion of the video content item is signed with authentication data associated with the client device Walker

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker (US 20120321278 A1) in view of Lee (US 20120321278 A1) and further in view of Yoshioka (US 20120237180 A1).
As to claim 20, Walker and Lee teach the method of claim 15, Walker does not explicitly tach the method, further comprising 

Yoshioka teaches
extracting, from the representation of the first portion of the video content item, information identifying the video content item, information identifying the location of the first portion of the video content item within the video content item, and an identifier of the client device ([0087] extract the original metadata including location data of image data and identification data of moving image data from the moving image data for each of the plural images.  The original metadata may include, e.g., generation time of the original moving image data, an ID of the signature device 205 that the original moving image data is registered in and so on in addition to location data of the image data and the identification data of the moving image data).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Walker disclosure, the extracting metadata of a content, as taught by Yoshioka.  One would be motivated to do so to certify the verifier who requested to log in as the right verifier.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker (US 20120321278 A1) in view of Lee (US 20120321278 A1) and further in view of Okamoto (US 20030077074 A1).
As to claim 22, Walker and Lee teach the method of claim 15, Walker does not explicitly teach 
inhibiting access to playback subsequent portions of the video content item in response to determining that a predetermined amount of time has elapsed without receiving another representation of a portion of the video content item from the client device
Okamoto teaches
(claim 48, wherein at least a part of said digital information is disabled for reproduction so as to inhibit playback of said digital information recorded on said recording medium within a predetermined time after said playback longevity period has elapsed).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to modify the system of Fisher, Ellis, and Dasher to include a process of stopping playback if not other media segment is received, as taught by Okamoto. One would be motivated to do so for recording or reproducing digital information such as video and audio data, more particularly, to digital information recording and reproducing apparatus capable of setting a limit to playback or copying the information to be recorded or reproduced by the authority of copyright holders.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/               Primary Examiner, Art Unit 2454